Vista la moción que antecede sobre desestimación de la presente apelación, fundada en que la sentencia dictada a favor de los demandantes y en contra de los demandados no es apelable por baber sido consentida y solicitada por el apelante, uno de dichos demandantes, y apareciendo que el alegato de dicho apelante fué notificado al abogado de los apelados el día 16 de octubre próximo pasado, y que la cuestión abora suscitada está envuelta como uno *1047de los fundamentos principales en los cuales descansa el apelante para pedir la revocación de dicta sentencia apelada, la corte, en el ejercicio de sn discreción, resuelve no haber lugar a la desestimación solicitada.